           Case 8:18-cv-01041-GJH Document 161 Filed 06/03/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


    ROBYN KRAVITZ, et al.                             Civil Action No. 8:18-cv-01041-GJH

                         Plaintiffs,
          v.                                          Hon. George J. Hazel


    U.S. DEPARTMENT OF COMMERCE, et
    al.
                    Defendants.


                                                      Civil Action No. 8:18-cv-01570-GJH
    LA UNIÓN DEL PUEBLO ENTERO, et al.
                    Plaintiffs,
         v.                                           Hon. George J. Hazel


    WILBUR L. ROSS, in his official capacity
    as U.S. Secretary of Commerce, et al.

                         Defendants.


    PLAINTIFFS’ RULE 60(B)(2) MOTION FOR RELIEF FROM FINAL JUDGMENT &
            REQUEST FOR INDICATIVE RULING UNDER RULE 62.1(A)

         In accordance with Federal Rule of Civil Procedure 60(b)(2), Plaintiffs in Kravitz et al. v.

U.S. Dep’t of Commerce, et al., No. 8:18-cv-01041 and LUPE v. Ross, Case No. 8:18-cv-01570-

GJH seek relief from this Court’s April 5, 2019 judgment on Plaintiffs’ claims based on the

equal protection guarantee of the Fifth Amendment Due Process Clause (all Plaintiffs) and 42

U.S.C. § 1985 (LUPE Plaintiffs). Because these cases are currently on appeal to the United

States Court of Appeals for the Fourth Circuit1, Plaintiffs request an immediate indicative ruling



1
 Defendants filed notices of appeal for each of the above-captioned cases on April 8, 2019, and
LUPE Plaintiffs filed a cross-appeal on April 16, 2019. The Fourth Circuit consolidated all three
appeals under No. 19-1382.
                                                  1
           Case 8:18-cv-01041-GJH Document 161 Filed 06/03/19 Page 2 of 5



under Federal Rule of Civil Procedure 62.1(a) that this Court would be inclined to grant

Plaintiffs’ Rule 60(b)(2) motion or that it raises a substantial issue on which Plaintiffs may then

move for limited remand by the Fourth Circuit restoring this Court’s full jurisdiction over the

Equal Protection and § 1985 claims.

       Plaintiffs seek relief under Rule 60(b) in light of new relevant evidence made public on

May 30, 2019, which Plaintiffs could not previously have discovered despite their diligent

discovery efforts. As explained in the accompanying memorandum, the newly discovered

evidence reveals that the citizenship question was motivated by a desire to dilute Hispanic

representation to the advantage of Republicans and non-Hispanic whites, and establishes that the

Secretary, his advisors, and DOJ officials conspired with a prominent Republican redistricting

strategist to add the citizenship question to the 2020 Census for that racially discriminatory

purpose.


Dated: June 3, 2019                           Respectfully Submitted,


                                              /s/ Daniel Grant (Bar. No. 19659)
                                              /s/ Denise Hulett

                                              COVINGTON & BURLING LLP
                                              Shankar Duraiswamy*
                                              José E. Arvelo*
                                              Dustin Cho*
                                              Amee Frodle*
                                              Daniel Grant (Bar. No. 19659)
                                              Bianca Nunes*
                                              Tina M. Thomas*

                                              One CityCenter
                                              850 Tenth Street, NW
                                              Washington, D.C. 20001-4956
                                              Tel: (202) 662-6000
                                              Fax: (202) 662-6302
                                              dgrant@cov.com

                                                 2
Case 8:18-cv-01041-GJH Document 161 Filed 06/03/19 Page 3 of 5



                            sduraiswamy@cov.com
                            jarvelo@cov.com
                            dcho@cov.com
                            afrodle@cov.com
                            bnunes@cov.com
                            tthomas@cov.com

                            P. Benjamin Duke*
                            COVINGTON & BURLING LLP
                            The New York Times Building
                            620 Eighth Avenue
                            New York, NY 10018-1405
                            Tel: (212) 8411000
                            Fax: (212) 841-1010
                            pbduke@cov.com

                            Lawrence A. Hobel*
                            Karun Tilak*
                            COVINGTON & BURLING LLP
                            Salesforce Tower, 415 Mission Street
                            San Francisco, CA 94105-2533
                            Tel: (415) 591-6000
                            Fax: (415) 591-6091
                            lhobel@cov.com
                            ktilak@cov.com

                            Attorneys for Kravitz Plaintiffs


                            MEXICAN AMERICAN LEGAL DEFENSE
                            AND EDUCATIONAL FUND
                            Thomas A. Saenz*
                            Nina Perales *
                            Denise Hulett*
                            Andrea Senteno*
                            Burth G. López (Bar No. 20461)
                            Tanya G. Pellegrini*
                            Julia A. Gomez*

                            1016 16th Street NW, Suite 100
                            Washington, DC 20036
                            Phone: (202) 293-2828
                            tsaenz@maldef.org
                            nperales@maldef.org
                            dhulett@maldef.org
                            asenteno@maldef.org

                               3
Case 8:18-cv-01041-GJH Document 161 Filed 06/03/19 Page 4 of 5



                            blopez@maldef.org
                            tpellegrini@maldef.org
                            jgomez@maldef.org

                            Attorneys for LUPE Plaintiffs

                            ASIAN AMERICANS ADVANCING JUSTICE |
                            AAJC
                            John C. Yang*
                            Terry Ao Minnis (Bar No. 20547)
                            Niyati Shah*

                            1620 L Street, NW, Suite 1050
                            Washington, DC 20036
                            Phone: (202) 815-1098
                            Facsimile: (202) 296-2318
                            jyang@advancingjustice-aajc.org
                            tminnis@advancingjustice-aajc.org
                            nshah@advancingjustice-aajc.org

                            Attorneys for LUPE Plaintiffs

                            *Admitted pro hac vice




                               4
         Case 8:18-cv-01041-GJH Document 161 Filed 06/03/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I certify that on this 3rd day of June 2019, I caused a copy of the foregoing Motion and all

accompanying filings to be sent to all parties receiving CM/ECF notices in this case.


                                               By: /s/
                                                            Daniel T. Grant




                                                5
